Citation Nr: 0935601	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic 
disabilities of the ear, nose and throat (ENT) (claimed as 
breathing difficulties and including Eustachian tube 
dysfunction, sinusitis, allergic rhinitis, chronic otitis 
media, tonsillitis, pharyngitis, hyperplastic lymphadenitis, 
deviated septum and pharyngeal mass).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to July 1993.  
He served in Southwest Asia from January to April 1991, from 
September 1991 to February 1992, and from July 1992 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The Veteran's sleep apnea first manifested years after 
service and is not shown to be related to service.

2.  The Veteran's variously diagnosed ENT disorders, 
including Eustachian tube dysfunction, sinusitis, allergic 
rhinitis, chronic otitis media, tonsillitis, pharyngitis, 
hyperplastic lymphadenitis, deviated septum and pharyngeal 
mass, first manifested years after service and are not shown 
to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.317 (2008).

2.  Service connection for variously diagnosed ENT disorders, 
including Eustachian tube dysfunction, sinusitis, allergic 
rhinitis and pharyngeal mass, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.317 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, the Veteran's diagnosed sleep apnea, Eustachian tube 
dysfunction, sinusitis, allergic rhinitis, chronic otitis 
media, tonsillitis, pharyngitis, hyperplastic lymphadenitis, 
deviated septum and non-malignant pharyngeal mass are not 
among the listed chronic diseases.  As such, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

The Board further notes that the Veteran served in Southwest 
Asia during the Persian Gulf War.  It is not shown, or 
alleged, that the Veteran manifests an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Furthermore, all 
of the Veteran's symptoms have been attributable to known 
clinical diagnoses.  As such, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 do not apply.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran filed his original service connection claim in 
February 1999.  He alleged sleep apnea which first manifested 
in January 1991, breathing problems which began in September 
1991, and sinus problems which began in February 1992.

The Veteran's STRs do not reflect any complaint of, or 
treatment for, sleep apnea or any chronic ENT disorder, to 
include Eustachian tube dysfunction, sinusitis, allergic 
rhinitis, chronic otitis media, tonsillitis, pharyngitis, 
hyperplastic lymphadenitis, deviated septum or pharyngeal 
mass.  The Board notes, however, that records of a 
hospitalization for respiratory complaints during basic 
training are unavailable.

A November 1992 physical examination, which was conducted 
just prior to the end of the Veteran's last tour of duty in 
the Persian Gulf, reflected the Veteran's specific denial of 
allergies or any recurrent medical problems other than his 
feet, providing highly probative evidence against his own 
claims at this time. 

On his January 1993 separation examination, the Veteran 
described being hospitalized for a "respiratory problem" 
during basic training due to asbestos in vents.  However, he 
denied a history of ear, nose or throat trouble, chronic or 
frequent colds, frequent or severe headaches, sinusitis, hay 
fever, asthma, shortness of breath, pain or pressure in 
chest, loss of memory, frequent trouble sleeping, and chronic 
cough.  Physical examination reflected normal clinical 
evaluations of the nose, sinuses, ears, lungs and chest.  A 
chest X-ray demonstrated a normal chest.

Overall, the Veteran's STRs provide highly probative evidence 
against his claims, showing no lay or medical evidence of a 
chronic sleep apnea or the currently manifested ENT 
disorders, and reflecting the Veteran's service separation 
denials of chronic symptoms such as ear, nose or throat 
trouble, chronic or frequent colds, frequent or severe 
headaches, sinusitis, hay fever, asthma, shortness of breath, 
pain or pressure in chest, loss of memory, frequent trouble 
sleeping, and chronic cough.

Post-service, the record first documents the Veteran's 
treatment for otitis media and sinusitis in February 1998.  A 
computed tomography (CT) scan in March 1998 revealed soft 
tissue swelling in the nasopharynx bilaterally.  An April 
1998 operative report for bilateral myringotomy with tubes 
and nasopharyngeal mass biopsy reflected the Veteran's report 
of "a history of sinusitis and middle ear effusion since 
January, 1998."  The biopsy returned a diagnosis of acute 
and chronic hyperplastic lymphadenitis.

Thereafter, private clinical records in June 1998 reflect 
evaluations for deviated nasal septum, turbinate hypertrophy, 
and obstructed sleep apnea.  The Veteran later received 
treatment for Eustachian tube dysfunction, chronic otitis 
media with effusion, tonsillitis, and pharyngitis.  In 
October 2002, the Veteran underwent septoplasty, bilateral 
partial inferior turbinectomy and right tympanostomy with 
tube.  In April 2003, he underwent a tonsillectomy.

Sleep studies conducted in June 1998, February 2002 and June 
2006 confirmed a diagnosis of obstructive sleep apnea.  
Associated symptoms were reported as loud snoring, observed 
apneas, excessive daytime somnolence, non-restorative sleep, 
morning headaches, morning dry mouth, awakening for gasping 
of breath, anxiety, decreased memory, decreased concentration 
and irritability.

The Board must note the lapse of more than 5 years between 
the Veteran's separation from service and the first 
documented treatment for any of the claimed disorders.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

Overall, the post-service medical records provide strong 
probative evidence against the claims, showing that the 
Veteran's sleep apnea and various ENT first manifested more 
than 5 years after his discharge from active service.

The record does contain lay evidence of the onset of sleep 
apnea and ENT symptoms in service.  In addition to the 
Veteran's current allegations of the onset of sleep apnea and 
breathing difficulties during service, the Veteran has 
presented a March 2007 statement from a former service mate 
who recalls that the Veteran snored very loud towards the 
latter part of basic training.  Another former service mate, 
in a March 2007 statement, recalled that the Veteran was 
among several soldiers who were hospitalized from 3 to 5 days 
during basic training, and that the Veteran had breathing 
problems throughout basic training.

Furthermore, a July 2006 statement from the Veteran's spouse 
reports that the Veteran had been hospitalized for upper 
respiratory issues during basic training, at which time the 
Veteran started to manifest snoring problems which 
progressively worsened.  She further stated that, after his 
first tour of duty in Southwest Asia, the Veteran had 
difficulty going to sleep and awoke tired and agitated.  His 
snoring difficulties progressed after his additional tours of 
duty in Southwest Asia, wherein his breathing would stop 
during sleep and he awoke with tiredness and headaches.  She 
recalled having to stay awake or wake every 45 minutes due to 
his choking and jerking.  She would have to awaken him to 
restart his breathing, and she lost her job as a result of 
tardiness caused by her lack of sleep.

The Board notes that these individuals are clearly competent 
to describe various symptoms such as snoring, breathing 
difficulty, headaches, and tiredness.  However, the Board 
finds that these statements lack probative value as they are 
inconsistent with the overall evidentiary record, including 
the Veteran's descriptions of symptoms, or denial thereof, 
contemporaneous to the time period in question.

For example, in February 1999, the Veteran alleged that his 
sleep apnea first manifested in January 1991, that his 
breathing problems began in September 1991, and that his 
sinus problems began in February 1992.  This statement from 
the Veteran himself is inconsistent with the service mate 
recollections of an onset in 1989.  Notably, the lay witness 
statements have been made more than 16 years after the events 
in question.

The statement from the Veteran's spouse is also inconsistent 
with the Veteran's own statements made contemporaneous in 
time to the events in question.  The Veteran's spouse places 
the onset of snoring problems during basic training in 1989, 
while the Veteran alleged the onset in 1991.  Even assuming 
that the Veteran was unaware of his nighttime snoring, the 
Veteran's spouse alleges that the Veteran's sleep apnea 
progressed to having daytime tiredness and headaches after 
his return from the Persian Gulf. 

However, prior to his return from the Persian Gulf, the 
Veteran denied any allergies or recurrent medical problems 
(other than his feet) on a November 1992 physical examination 
screening.  Furthermore, the Veteran specifically denied any 
such symptoms on his January 1993 separation examination, at 
which time no chronic disabilities were found.  Notably, the 
Veteran specifically denied symptoms such as ENT trouble, 
frequent or severe headaches, sinusitis, hay fever, loss of 
memory and frequent trouble sleeping which have been 
identified as sleep apnea symptoms.

The Veteran himself has not reported a consistent history 
with regard to his symptomatology.  For example, he denied 
any pertinent symptoms on his January 1993 separation 
examination.  The Veteran's first documented treatment for 
any disorder was in February 1998, and his first statement 
regarding the onset of symptoms to his treating physicians 
indicated that such disorder first began in January 1998.  
See April 1998 operative report.  This history is consistent 
with the Veteran's report of relevant treatment beginning in 
February 1998.  See VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) dated February 1999, wherein the Veteran identified 
his pertinent treatment records as beginning in February 
1998.

The Board must further note that the Veteran's spouse's 
recollections are not probable.  She essentially describes 
that, when the Veteran returned from the Persian Gulf in 
1992, the Veteran's sleep apnea was manifested by episodes of 
stopped breathing, choking, and jerking to the extent that 
she had to awaken the Veteran to restart his breathing.  It 
does not seem probable or reasonable to the Board that the 
Veteran would wait approximately 6 years before seeking 
medical attention for such serious symptoms as choking, in 
light of a medical record which clear indicates that the 
Veteran takes action (when needed) to treat a medical 
condition. 

Overall, the Board places greater probative value to the 
Veteran's report of symptomatology to military examiners in 
1992 and 1993, and his treating private physician in April 
1998.  These statements place the onset of any chronic 
symptoms in January 1998 and thereafter.  Not only are these 
statements consistent with the evidentiary record, the Board 
also finds that such statements bear the indicia of 
reliability as being made in the context of ensuring that all 
chronic medical disabilities were detected upon his 
separation from service, and seeking appropriate medical 
treatment at the time of onset of such symptoms.  See 
generally LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 
2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), 
expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

On the other hand, the Veteran's own statements are 
internally inconsistent, which provides evidence against his 
own claims, as it indicates that the Veteran's recollection 
of events is not correct.  Furthermore, the allegations of in 
service onset have all been made after this disability claim 
was filed, which potentially explains the multitude of 
inconsistencies.  See Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).  Furthermore, the lay 
witness statement recollections are made more than a decade 
after service, which also potentially explains the 
inconsistencies with the Veteran's own statements 
contemporaneous to the time period in question as well as the 
entire evidentiary record.

Accordingly, the Board finds that the Veteran's statement to 
military examiners in 1992 and 1993 and the private examiner 
in April 1998, when viewed against the total lack of 
documented treatment for the claimed symptoms until January 
1998, are more trustworthy and consistent with the overall 
evidentiary record, providing highly probative evidence 
against these claims.  In so holding, the Board does not 
dispute that the Veteran was hospitalized for some type of 
respiratory complaint during basic training, but according to 
the medical and credible lay evidence any such respiratory 
complaints were not chronic in nature.

The Board next finds that there is no competent medical 
opinion of record which suggests a link between the Veteran's 
diagnosed sleep apnea and various ENT disorders and his 
active service.

The record includes an April 2005 letter from Dr. E.L.W., 
which states as follows:

[The Veteran] is presently under my medical care.  
[The Veteran] has chronic sinusitis, allergic 
rhinitis, and sleep apnea.  The patient stated 
that he was asymptomatic prior to exposure to the 
burning oil fields in Kuwait during operation 
Desert Storm.  In my opinion, these ailments 
should be service-connected.

The Board has carefully reviewed this statement.  Although 
the examiner states an "opinion" that the Veteran's 
ailments "should be service-connected," the examiner only 
reiterates the Veterans' contentions that his sinusitis, 
allergic rhinitis, and sleep apnea began in service.  Such a 
statement does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.") 

To the extent that the statement from Dr. E.L.W. can be 
deemed a medical opinion, it clearly holds no probative 
value.  The Board first notes that the Veteran's reported 
history of the onset of sinusitis, allergic rhinitis, and 
sleep apnea in service has been rejected as factually 
inaccurate, rendering void any opinion expressed.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Furthermore, no rationale 
is associated with this statement which further limits any 
potential probative value.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).

The record also includes a November 2006 statement from 
J.E.M., who indicated a belief that the Veteran's apnea was 
not related to his tour of duty during Desert Storm, which 
provides further evidence against the sleep apnea claim.  
This examiner noted that the Veteran's exposures may have 
prompted some sinus disease, but an opinion was not provided 
as it was beyond the expertise of the examiner.  Thus, this 
statement does not support the Veteran's claim as the 
examiner conceded a lack of competence to render an etiology 
opinion regarding the Veterans sinus complaints.

The Board has also reviewed a May 2001 statement from P.J.A., 
which states as follows:

I spoke with [the Veteran] today concerning his 
questions on whether or not there could be any 
relationship between his exposure around 
"burning oil wells" in Kuwait while he served 
in Desert Storm, and his upper airway problems 
that he has been having.  [The Veteran] had been 
having chronic eustachian tube dysfunction that 
required myringotomy tube placement in his left 
ear in 1999.

I discussed with [the Veteran] that any nasal 
irritant could be a factor in nasal mucosal 
swelling that could lead to blockage of the 
sinuses and possible sinusitis, also possible 
eustachian tube dysfunction.  However, I have 
not seen any hard scientific evidence that would 
substantiate any definitive cause or 
relationship between his exposure to oil wells 
and his current problems with rhinitis and 
eustachian tube difficulties.

I have not seen the patient in approximately two 
years for either of these ailments.

The Board notes that this examiner found no evidence to 
substantiate a "possible" relationship between the 
Veteran's environmental exposure to oil well fires and his 
rhinitis and Eustachian tube disorders, providing further 
evidence against the claim.

Finally, the Board has reviewed VA otolaryngology 
consultation reports dated November and December 2005.  In 
November 2005, the Veteran's reported a history of non-
obstructive apnea (NOA) which began in Kuwait due to constant 
inhalation of oil-laden air.  At that time, the Veteran was 
scheduled for CT scan of his sinuses to investigate a 
potential diagnosis of a mucospherulosis-like condition of 
the nasal mucosa secondary to history of oil droplet 
exposure.  The CT scan was interpreted as showing bilateral 
(B) concha bullosae with "no evidence of mucosal 
inflammation due to prolonged oil-laden air exposure."

The Board finds that the December 2005 VA otolaryngology 
opinion provides strong probative evidence against these 
claims.  This VA specialist, based upon review of CT scan 
findings directed at attempting to validate a potential 
relationship between the Veteran's claimed disorders and his 
exposures in the Persian Gulf, found no evidence that such a 
relationship exists.  This opinion overwhelms any potential 
probative value to the medical statements purporting to 
support the claims.

The Veteran and his lay witnesses have offered their personal 
opinions that his disorders are related to service.  However, 
as lay persons not trained in medicine, these individuals are 
not competent to offer an opinion on matters requiring 
medical expertise.  Accordingly, these lay assertions of 
etiology are not the type of competent evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for sleep apnea and 
his variously diagnosed ENT disorders, including Eustachian 
tube dysfunction, sinusitis, allergic rhinitis, chronic 
otitis media, tonsillitis, pharyngitis, hyperplastic 
lymphadenitis, deviated septum and pharyngeal mass.  
38 U.S.C.A. § 5107(b).  That is, based upon the entire 
evidentiary record, the Board finds that the most credible 
lay and medical evidence in this case demonstrates that the 
Veteran's currently diagnosed disorders, which first 
manifested many years after service, are not shown to have a 
nexus to service.  The evidence is not so evenly balanced as 
to require resolution of doubt in the Veteran's favor.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).  The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The Veteran filed his service connection claims prior to the 
enactment of the VCAA.  RO letters dated August 2001, July 
2005, November 2005, March 2006, August 2006 and June 2007 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims, the 
relative duties on the part of himself and VA in developing 
his claims.  

Notably, the March 2006 VCAA letter specifically advised him 
of the particular evidentiary deficit for all of his claims, 
and the types of evidence which may be capable of 
substantiating those aspects of his claims.  The June 2007 
letter advised the Veteran of the criteria for establishing 
an initial disability rating and effective date of award, 
should service connection be awarded.

As demonstrated above, the Veteran has been provided 
compliant VCAA notice on all his claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiencies 
were cured with readjudication of the claims in the May 2009 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained all available STRs.  The 
Veteran alleged a hospitalization at William Beaumont Army 
Medical Center.  However, in June 2007, that facility 
reported having no records of treatment for the Veteran.  The 
Board is aware of no other potential custodians of record.  
Furthermore, the RO has obtained all known private and VA 
clinical records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claims.  The Veteran has been examined by VA and private 
professionals and those records are with the claims files, 
which reflect current diagnoses for the claimed disorders.  
The Board has determined that the credible evidence is 
against a finding that the Veteran's claimed sleep apnea and 
ENT disorders became symptomatic in service, and against a 
finding of persistent or recurrent symptoms since service.  

Furthermore, the record includes a December 2005 VA 
otolaryngology opinion which evaluates the Veteran's 
allegation of a causal relationship between his disorders and 
his exposures during his service in the Persian Gulf.  This 
specialist opinion is based upon review of CT findings and 
the Veteran's contentions.  The other medical statements of 
record also did not identify an in service event as a cause 
to the Veteran's sleep apnea and ENT disorders.

On this record, the Board can find no factual basis for a VA 
examiner to provide an opinion in this case without resorting 
to speculation and usurping the Board's factual determination 
that the Veteran had no symptomatic manifestations or injury 
in service.  The only outstanding issue, a potential 
relationship to oil well fires, has been addressed by a VA 
specialist.  As such, the Board finds no basis to obtain 
further medical opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for sleep 
apnea is denied.

The claim of entitlement to service connection for chronic 
ENT disabilities, including Eustachian tube dysfunction, 
sinusitis, allergic rhinitis, chronic otitis media, 
tonsillitis, pharyngitis, hyperplastic lymphadenitis, 
deviated septum and pharyngeal mass, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


